Exhibit 10.10

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made as of the 18th
day of July, 2006, between AIG MORTGAGE CAPITAL, LLC, a Delaware limited
liability company, having an address at 1999 Avenue of the Stars, 38th Floor,
Century City, Los Angeles, California 90067 (“Prior Second Mezzanine Lender”),
and KBS TRIBECA SUMMIT, LLC, a Delaware limited liability company, having an
address 620 Newport Center Drive, Suit 1300, Newport Beach, California, 92660
(“New Second Mezzanine Lender”).

RECITALS:

WHEREAS, pursuant to a certain Building Loan Agreement, dated as of February 28,
2006, AIG MORTGAGE CAPITAL, LLC, a Delaware limited liability company, as
building loan lender (“Original Building Loan Lender”) has made a loan in the
principal amount of up to $37,500,000 (“Building Loan”) to 415 GREENWICH FEE
OWNER LLC, a Delaware limited liability company (the “Building Loan Borrower”);

WHEREAS, pursuant to a certain Senior Loan Agreement, dated as of February 28,
2006, AIG MORTGAGE CAPITAL, LLC, a Delaware limited liability company, as senior
loan lender (“Original Senior Loan Lender”) has made a loan in the principal
amount of up to $62,500,000 (“Senior Loan”) to 415 GREENWICH FEE OWNER LLC, a
Delaware limited liability company (the “Senior Loan Borrower”, together with
Building Loan Borrower, collectively, “Mortgage Borrower”);

WHEREAS, pursuant to a Mortgage Loan Purchase and Sale Agreement dated as of
April 27, 2006, GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. (“Mortgage Lender”)
purchased the interest of each of Original Building Loan Lender and Original
Senior Loan Lender’s interest in the Building Loan and Senior Loan,
respectively.

WHEREAS, pursuant to a certain First Mezzanine Loan Agreement, dated as of
February 28, 2006, SUNAMERICA LIFE INSURANCE COMPANY, an Arizona corporation
(“First Mezzanine Lender”) has made a loan in the principal amount of up to
$25,000,000.00 to 415 GREENWICH SENIOR MEZZANINE OWNER LLC, a Delaware limited
liability company;

WHEREAS, pursuant to a certain Second Mezzanine Loan Agreement, dated as of
February 28, 2006, Prior Second Mezzanine Lender has made a loan in the
principal amount of up to $15,896,000.00 (the “Second Mezzanine Loan”) to
415 GREENWICH MEZZANINE OWNER LLC, a Delaware limited liability company;

WHEREAS, Mortgage Lender, First Mezzanine Lender and Prior Second Mezzanine
Lender, entered into that certain Intercreditor Agreement, dated as of
February 28, 2006 (the “Intercreditor Agreement”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Omnibus Assignment, dated as of the date
hereof (the “Assignment”), Prior Second Mezzanine Lender has assigned all its
right, title and interest in and to the Second Mezzanine Loan and the Second
Mezzanine Loan Documents to New Second Mezzanine Lender; and

WHEREAS, New Second Mezzanine Lender is willing to accept the Assignment, and in
connection with the transactions contemplated thereby, assume the obligations of
Prior Second Mezzanine Lender under the Intercreditor Agreement, in accordance
with the terms hereof.

NOW, THEREFORE, in consideration of the covenants, agreements, representations
and/or warranties of Prior Second Mezzanine Lender and New Second Mezzanine
Lender set forth herein and in the Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of Prior Second Mezzanine Lender and New Second Mezzanine Lender, Prior
Second Mezzanine Lender and New Second Mezzanine Lender do hereby agree as
follows:

1. Defined terms are indicated herein by initial capital letters. Initially
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Intercreditor Agreement.

2. Prior Second Mezzanine Lender (but only in its capacity as the owner of the
Second Mezzanine Loan) hereby assigns all of its right, title and interest in
and to the Intercreditor Agreement to New Second Mezzanine Lender.

3. In addition, New Second Mezzanine Lender hereby remakes, for the benefit of
each of Mortgage Lender and First Mezzanine Lender, each of the representations
and warranties set forth in Section 4(b) of the Intercreditor Agreement
(excluding the representation made in 4(b)(viii), the second sentence of
Section 4(d)(i), the first sentence of Section 4(d)(iii) and Section 4(d)(ii) of
the Intercreditor Agreement) to the same extent and with the same force as if
fully set forth herein as required pursuant to Section 5(a) thereof. New Second
Mezzanine Lender hereby remakes to New Second Mezzanine Lender’s knowledge, for
the benefit of each of Mortgage Lenders and First Mezzanine Lender, each of the
representations and warranties made in the second sentence of Section 4(d)(iii)
of the Intercreditor Agreement to the same extent and with the same force as if
fully set forth herein as required pursuant to Section 5(a) thereof. Future
assignments of the Second Mezzanine Loan shall be in accordance with, and
subject to, the terms of the Intercreditor Agreement.

4. To New Second Mezzanine Lender’s knowledge, New Second Mezzanine Lender
hereby represents and warrants to each of Mortgage Lender and First Mezzanine
Lender, Exhibit A attached hereto and made a part hereof is a true, correct and
complete listing of all of the Second Mezzanine Loan Documents (including all
amendments, modifications, replacements, restatements and supplements thereof)
as of the date hereof. To Second Mezzanine Lender’s knowledge, there currently
exists no default or event which, with the giving of notice or the lapse of
time, or both, would constitute a default under the Second Mezzanine Loan
Documents.

 

-2-



--------------------------------------------------------------------------------

5. New Second Mezzanine Lender hereby accepts the foregoing assignment of the
Intercreditor Agreement and the other Second Mezzanine Loan Documents and hereby
assumes and agrees to fulfill, perform and discharge, from and after the date
hereof, all of the commitments, obligations and liabilities of Prior Second
Mezzanine Lender under the Intercreditor Agreement and the Second Mezzanine Loan
Documents accruing from and after the date hereof, to the same effect as if New
Second Mezzanine Lender had been the Prior Second Mezzanine Lender under the
Intercreditor Agreement.

6. Except as expressly set forth herein and in the Assignment, the assignments
contemplated herein are made without representation or warranty, express or
implied and without recourse to the Prior Second Mezzanine Lender in any manner
whatsoever.

7. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

8. This Agreement may be executed in counterparts, each of which shall be deemed
an original and all of which, together, shall be deemed one agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to by duly
executed as of the 18 day of July, 2006.

 

PRIOR SECOND MEZZANINE LENDER:

AIG MORTGAGE CAPITAL, LLC,

a Delaware limited liability company

By:  

/s/ Keith C. Honig

Name:   Keith C. Honig Title:   Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

NEW SECOND MEZZANINE LENDER:

 

KBS TRIBECA SUMMIT, LLC,

a Delaware limited liability company

By:   KBS REIT ACQUISITION III, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS Limited Partnership,    

a Delaware limited partnership,

its sole member

    By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,      

a Maryland corporation,

general partner

      By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr.         Chief Executive Officer